,,:. ..~   ~,.
           OFFICE   OF THE   ATTORNEY     GENERAL    OF TEXAS    .“’    -
                                 AUSTIN


                                                    February 11, lQS9
i
jt;.   Honorable A. P. Allleon,   Frbmam   ll, 1930, pew   #%
~BtJFOblO    AL.P.   Allf.OB,      February 11, 11)119,
                                                     pa@ #3




the bplnion 0:’this depaztaent that Axtiala 111~10, Title
88, Retlead Clofl Ytatutae of Taxaa, doam not apply ta
the City of K@rvIlla, and that Itm ?aIlurm.tm adop$ m,
am ~rovlded in Seotlon 3 theram?, wiiu.not In -$a
IXStriCt    thC   IX38 Of   the   WtO.8.   revanuem ILOW produmgd by
it8 Msnomribered      wa ter lymtm&

            With rs%axd to thb utiola, you wIl1 note that
 thm lamt ssntanoa of 3aotIon 1 mtalies that .aI& &t -al
 BOt Apple to muLioIpall~-o~ad anterprimam, the iawrm
'?*a~ uhlah ham hmreto?orebeen pledged to mmoure the pay-
 aant of bonds or other indabtsdnem.. The usm of tha ~0x4
*herrto?ore~refarm to any period of tIma prior to the
a??aotIVa date of the Aot, that i6, 1934.. The rmmafnim6
pr0iimlonm   of Seation 1 than mufithave applloation~toaa
Inoumbrmnooplaoad on muah a aptam rMlr .snaafter that
data, and wa furthar~lntwpret      it to oovar only citler.
having 12,410 Inhabltantmor 3emm according to the lamt
prmkllng Federal oomus, and ordy such critiamID that
elamm am own both a uatervwka mgmtem ad a lip$ht armtar.
In the avant a oity dmmirmm te purohame or aoquire a 11&t
or vater system and plans     to imme bonds for that purpome,
plod&g the m~vanua~ o? muoh mymtmm to meoure emtao, aad
at the mane time cm118  onm or the other of auoh mpmtem8,
It I. 0b.xopinion that before the exoamm~    ~evmnue8of maid
mystaa ooula b. umed for anp purposeother than the.rotIrm-
mat o? that debt, the provlmionm o? thin &!t .mmt bm
adoptd, Vader any otbar ofrouWtmMm          it im OUS WiniOn
that the &t lm inmpplloableand it8 hioptIOn Or ZajeOtbs 1
m~musttmr  for the dlsorbtIon Of thm yrnlng      boay and
?Ied mleotorm or R 'ait?oomIn8 with n the wpulation bxwk@*
eetablimhedby thim Act*

                                           vary truly your.
                                     ATToRNXP~SXU'.ALOF TGXA3


 C%C-8
AFPRmr                                          B

                      z%wiAJv
 A’f’?ORREY 0SlGRA.L OF TS%ti%